           Case 1:19-cv-00305-AJN Document 1 Filed 01/10/19 Page 1 of 13




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
————————————————————————-X
CAROL A. CUMBERBATCH,
                              Plaintiff,
                                                                      COMPLAINT

—Against—                                                             JURY TRIAL
                                                                      DEMANDED


WILBUR L. ROSS, Secretary
U.S. Department of Commerce
                  Defendant
—————————————————————————X

   Plaintiff, CAROL A. CUMBERBATCH, by his/her attorneys, Law Offices of

Ambrose Wotorson, for her Complaint, alleges as follows:

   I.       INTRODUCTION

   1. Plaintiff, CAROL A. CUMBERATCH, whom at all relevant times, served

         as a Regional Survey Manager for the U.S. Department of Commerce’s

         Census Bureau, contends that she was terminated because of race, sex, age

         and protected activities.

   II.      JURISDICTION

   2. This Court has jurisdiction over this matter under 42 USC Section 2000e and

         29 U.S.C. Section 215 (a)(3). Venue is proper because the acts complained

         of occurred in this Judicial District. Moreover, this suit is being filed before

         the expiration of 90 days after plaintiff’s receipt of a final agency

         action/right to sue letter from the U.S. Department of Commerce.


                                             1
         Case 1:19-cv-00305-AJN Document 1 Filed 01/10/19 Page 2 of 13



III.      PARTIES

3. Plaintiff, An African-American woman was, at all relevant times, a Regional

       Survey Manager with the New York Regional Office of the U.S. Census

       Bureau.

4. She served in this capacity from February 6, 2017 until her termination, on

       December 27, 2017, in part, because of her alleged “tone”.

5. All all relevant times, plaintiff severed as an hourly employee and was non-

       exempt even though she had “managers” position, as plaintiff was required

       to keep track of her time, and she was paid by the hour. Indeed, plaintiff was

       required to work on Saturdays, and though she frequently worked five hours

       each Saturday, she was instructed to only records four hours each Saturday,

       and that she would be paid overtime hours based solely upon four hours that

       she was instructed to record.

6. Defendant, WILBUR L. ROSS, Secretary U.S. Department of Commerce, at

       all relevant times, employed plaintiff as a Regional Survey Manager. The

       United States Department of Commerce is in the Executive Branch of the

       United States Federal Government and consists of various bureaus,

       including the United States Census Bureau.

7. The United States Census Bureau is the preeminent collector and provider of

       statistical data about the people and economy’s ion the United States. The

       United States Census Bureau is responsible for the Constitutionally-


                                          2
      Case 1:19-cv-00305-AJN Document 1 Filed 01/10/19 Page 3 of 13



   mandated Decennial Census, which each decade enumerates every

   individual living in the United States and identifies his or her place of

   residence.

IV.    FACTUAL AVERMENTS

8. Plaintiff re-alleges paragraphs 1- 7 as fully-stated above.

9. Plaintiff was was assigned to work as Regional Survey Manager in a Grade

   9, step 1 position, despite the fact that her previous three and a half year

   stint with the Federal Deposit Insurance Corporation, was at a considerably

   higher Grade 12, Step 10 position.

10. Further at the time of hire, on or about February 6, 2017, plaintiff had ten

   (10) years of financial sector experience.

11. In any event, defendant failed to give plaintiff additional survey training

   despite her reasonable request for the same, and the availability of additional

   training courses.

12. Plaintiff repeatedly requested such training beginning in April 2019 May

   and continuing until the time of her termination

13. Plaintiff reasonably requested additional training because her managers

   plaintiff felt that her initial training had been inadequate given the

   complexity of the survey tasks she was assigned to supervise, and “just

   learning in the job” was proving to be challenging. She also requested




                                        3
     Case 1:19-cv-00305-AJN Document 1 Filed 01/10/19 Page 4 of 13



   additional training because, upon information and belief, other, similarly-

   situated RSMs had received, or were receiving, additional survey training.

14. In requesting additional training, plaintiff was reasonably attempting to

   oppose disparate treatment, and defendant was reasonably aware of

   plaintiff’s perception of disparate treatment, since she often noted that she

   reasonably believed that other similarly-situated RSMs had received, or

   were receiving additional survey training.

15. Defendant’s various responses to plaintiff’s frequent requests for additional

   training was that she had to learn on the job; that she had to push back such

   additional training because the bureau was too busy; and that it was not

   efficient to train RSMs on most of the surveys.

16. Upon information and belief, plaintiff’s frequent requests for additional

   training engendered unnecessary hostility towards her and led, in part, to

   racially and sexually stereotypical perceptions that plaintiff was

   argumentative and had an “attitude”.

17. This racial and gender-based perception of plaintiff as an angry black

   woman, contributed to a hostile work environment that was pervasive and

   interfered with her work functions.

18. Indeed, by defendant’s own admission, plaintiff was perceived as having an

   “attitude” and as being “mean”.




                                       4
     Case 1:19-cv-00305-AJN Document 1 Filed 01/10/19 Page 5 of 13



19. In April 2017, plaintiff requested that she be allowed to take her annual

   leave in October 2017.

20. However, Defendant did not approve her leave request until September

   2017, leaving plaintiff insufficient time to plan and to take her requested

   leave.

21. Unfortunately, that became a pattern with defendant that was partially

   responsible for led plaintiff being perceived as stereotypical angry black

   woman with an “attitude” and who was “mean”.

22. Indeed, plaintiff frequently had to cancel scheduled sick leaves for medical

   appointments because defendant failed to resolve conflicts with the fairly

   rigid survey deadlines whenever plaintiff brought such scheduling conflicts

   to defendant’s attention between April 2017 and December 2017.

23. Plaintiff frequently requested assistance in identifying surveys, their

   timeframes and ways to re-schedule them so that she could meet make her

   known medical appointments. However, defendant generally failed to assist

   her in resolving those scheduling conflicts with rigid survey deadlines.

24. Upon information and belief, and by defendant’s own admissions, similarly-

   situated RSMs were generally able to resolve similar scheduling conflicts,

   with defendant’s assistance.

25. The failure to assist plaintiff in resolving such scheduling conflicts, but

   assisting other similarly-situated RSMs, contributed to a hostile work


                                        5
     Case 1:19-cv-00305-AJN Document 1 Filed 01/10/19 Page 6 of 13



   environment. In fact, one or more of plaintiff’s supervisors, as a pretext to

   justify plaintiff’s termination, later falsely claimed that plaintiff frequently

   argued about her leave, and failed to follow leave procedures.

26. Management had high expectations in survey performance that is difficult,

   and even unobtainable. Therefore, the work environment where plaintiff

   was assigned could be characterized as highly stressful.

27. In fact, at least one other RSM complained in a meeting in October 2017,

   that he felt attacked and singled out. During the same meeting, plaintiff also

   stated that she felt “singled out”.

28. In addition to this high stress atmosphere, plaintiff was instructed to come

   into the office to work on Saturdays.

29. Plaintiff complied with these compulsory Saturday workdays.

30. However, When plaintiff took a leave that fell on one of these Saturdays,

   defendant’s managers contributed to a hostile work environment by

   variously suggesting that she was abrogating her responsibilities, and

   suggesting that plaintiff was having difficulty in her assigned position,

31. Initially, plaintiff would request credit hours in exchange for such Saturday

   work, which was frequently five or more hours.

32. However, these Saturday hours were not tracked, and official bi-weekly

   spreadsheets did not account for Saturday-worked hours.




                                         6
     Case 1:19-cv-00305-AJN Document 1 Filed 01/10/19 Page 7 of 13



33. Critically, while most employees — including similarly-situated ones —

   performed Saturday hours at home, plaintiff was instructed to come into the

   office to work, and she was not afforded the option of working from her

   home on Saturdays.

34. Plaintiff asked to review defendant’s written policies regarding credit hours

   and “comp” hours in October 2017 because one or more of her supervisors

   told her that her credit hours would be subjected to “extra scrutiny”, and that

   management preferred that staff use “comp time”, rather than credit hours.

35. Plaintiff also asked to review defendant’s written policies regarding credit

   hours and “comp” hours, because one or more of plaintiff’s managers also

   suggested to her that she would only be paid for four hours that she worked

   each Saturday, though she frequently worked five hours each Saturday.

36. When plaintiff requested written copy of policies regarding accrued time,

   credit hours and “comp” hours and explained that she reasonably thought

   that she was being singled out, and that she was not being paid according to

   actual hours worked, defendant’s agents expressed shock and disapproval,

   and in fact, one of plaintiff’s supervisors gave her a disapproving, and

   disparaging stare.

37. The manager who gave plaintiff a disapproving and disparaging stare,

   expressed animus towards plaintiff for making such a request and thought




                                       7
     Case 1:19-cv-00305-AJN Document 1 Filed 01/10/19 Page 8 of 13



   that such a discussion was inappropriate and should have occurred “offline”

   with plaintiff’s direct supervisor.

38. The manager’s disapproving and disparaging stare, and expressed animus

   towards plaintiff’s reasonable overtime compensation queries contributed to

   a hostile work environment for plaintiff, and the animus expressed towards

   plaintiff for failing to leave this issue for an “offline” discussion at another

   time, partially led to a stereotypical perception that plaintiff was an angry

   black woman, and ultimately, upon information and belief, led to plaintiff’s

   termination.

39. In any event, plaintiff was engaging in protected activity when she

   suggested, by demanding to see a copy of the bureau’s credit hours and

   comp hours policies, that she was not being paid according to the hours that

   she actually worked, and defendant reasonably understood plaintiff’s

   position, which was reasonable, and not argumentative.

40. As an attempt to mitigate the hostile work environment that she was

   enduring, plaintiff sought to plot an escape from it by applying for vacant

   Space Leasing Representative promotion. However, the same manager who

   expressed shock at plaintiff’s request to see the written credit and overtime

   policies, signed a letter denying her promotion in October 2017.

41. In late November and early December 2017, plaintiff sought to file

   complaints against her managers for creating a hostile work based upon race,


                                         8
     Case 1:19-cv-00305-AJN Document 1 Filed 01/10/19 Page 9 of 13



   gender and age. She also sought to obtain assistance because she was

   suffering the effects of a traumatic life experience that she had previously

   suffered.

42. However, the HR representative with whom she spoke, directed her to

   Employee Assistance Program (EAP) to obtain counseling. When plaintiff

   asked to file written complaint about the the aforementioned hostile work

   environment, the HR representative told plaintiff could not file such a

   complaint and pursue EAP, at the same time, and instead, told plaintiff to

   use time to think about applying for new position within the agency.

43. This HR representative does not deny plaintiff’s allegations, but merely

   claims to have no recollections and no records of plaintiff’s specific

   complaints and requests.

44. Indeed, the HR representative – who ultimately helped to draft plaintiff’s

   termination letter — claims to not recall referring plaintiff to EAP, and

   critically, does not deny that she advised plaintiff’s managers that she sought

   EAP or wanted to file a complaint about harassment or a hostile work

   environment. Instead, she merely claims to not remember doing so, and she

   claims to have no records evidencing the same.

45. On December 13, 2017 — while plaintiff was out on a brief medical leave of

   absence — one of plaintiff’s managers wrote a memorandum purporting to

   document plaintiff’s alleged failings, including an allegation that plaintiff


                                       9
    Case 1:19-cv-00305-AJN Document 1 Filed 01/10/19 Page 10 of 13



   had requested five (5) hours of overtime even though management had only

   allowed her to request 4 hours overtime.

46. Plaintiff was receiving mental health counseling when she took a medical

   leave of absence from December 12, 2017 to December 17, 2017. She

   returned to work on December 20, 2017, and seven (7) days later, she was

   terminated on December 27, 2017.

47. The termination letter, which the HR representative helped to draft,

   indicated that plaintiff was terminated because she had time and leave

   issues, and because she had an argumentative “tone” with her supervisors.

48. In fact, these explanations are pretextual and plaintiff was actually

   terminated because she was subjected to a racial and sexual stereotype of a

   an angry black woman.

49. Plaintiff reasonably sought to oppose disparate treatment, and because she

   suggested that defendant was failing to pay to her appropriate overtime. The

   animus that plaintiff’s reasonable, good-faith positions engendered led to her

   eventual termination due to her race, sex, age and protected activities.

50. Plaintiff has lost a yearly salary that she would have had but for her

   wrongful discharge.

51. Plaintiff has suffered humiliation and anguish as a proximate result of

   his/her suddenly being unemployed.




                                       10
      Case 1:19-cv-00305-AJN Document 1 Filed 01/10/19 Page 11 of 13



52. Plaintiff’s good name and reputation has been been damaged because there

     is now a hard-to-explain gap in her resume that has adversely-impacted her

     chances with other employers. Further, defendant has type-casted plaintiff as

     angry, argumentative, and “mean” with an “attitude”.

53. Not surprisingly, plaintiff has a not been able to find comparable work,

     despite her best efforts.

V.      CAUSE OF ACTION

        FIRST CAUSE OF ACTION – Race Discrimination – 42 U.S.C. Section
        2000e

54. Plaintiff re-alleges paragraphs 1 - 46 as fully-stated above.

55. Defendant discriminated against plaintiff on the basis of her race, and

     retaliated against her on the basis of her protected activities in opposing such

     discrimination.

        SECOND CAUSE OF ACTION – Race Discrimination — 42 U.S.C.
        Section 1981

56. Plaintiff re-alleges paragraphs 1 - 48 as fully-stated above.

57. Defendant discriminated against plaintiff on the basis of her race, and

     retaliated against her on the basis of her protected activities in opposing such

     discrimination.

        THIRD CAUSE OF ACTION – Gender Discrimination — 42 U.S.C.
        Section 2000e

58. Plaintiff re-alleges paragraphs 1-50 as fully state above.



                                        11
        Case 1:19-cv-00305-AJN Document 1 Filed 01/10/19 Page 12 of 13



   59. Defendant discriminated against plaintiff on the basis of her gender and

      retaliated against her on the basis of her protected activities in opposing such

      discrimination.

          FOURTH CAUSE OF ACTION – Age Discrimination — 29 U.S.C.
          Section 621

   60. Plaintiff re-alleges paragraphs 1-52 as fully state above.

   61. Defendant discriminated against plaintiff on the basis of her age and

      retaliated against her on the basis of her protected activities in opposing such

      discrimination.

   WHEREFORE, plaintiff prays that this Court grant judgment to her containing

the following relief:

          a. An impaneled jury;

          b. An award of damages for the loss of plaintiff’s job, as backpay, and as

             front pay;

          c. An award of damages for loss of other compensation and financial

             harm, including past and future bonuses, commissions, including

             applicable fringe benefits, after the date of his/her discharge from

             defendant;

          d. An award of damages for humiliation, mental pain and suffering

             associated with plaintiff’s termination, and her subsequent and

             unexpected unemployment;



                                         12
      Case 1:19-cv-00305-AJN Document 1 Filed 01/10/19 Page 13 of 13



        e. The costs of this action and plaintiff’s reasonable attorney’s fees to

           the fullest extent permitted by law; and

        f. Such other and further relief as this Court may deem just and proper.

Dated: New York, New York
       January 9, 2019
                                             Respectfully Submitted
                                             Ambrose W. Wotorson, Jr., Esq.
                                             Law Offices of Ambrose Wotorson
                                             225 Broadway, 41st Floor
                                             New York, New York 10007
                                             646-242-3227
                                             Loaww1650@aol.com




                                        13
